Case 2:19-cv-08899-FMO-SS Document 1 Filed 10/16/19 Page 1 of 6 Page ID #:1




 1
     Stephen M. Doniger (SBN 179314)
     stephen@donigerlawfirm.com
 2   Scott A. Burroughs (SBN 235718)
 3
     scott@donigerlawfirm.com
     Frank Gregory Casella (SBN 301494)
 4   fcasella@donigerlawfirm.com
 5
     DONIGER/BURROUGHS
     603 Rose Avenue
 6   Venice California 90291
 7
     Telephone: (310) 590-1820

 8   Attorneys for Plaintiff
 9

10
                           UNITED STATES DISTRICT COURT

11
                         CENTRAL DISTRICT OF CALIFORNIA

12   DEBRA VANDERLAAN, an individual,                Case No.:
13
     Plaintiff,                                         PLAINTIFF’S COMPLAINT FOR
14                                                      COPYRIGHT INFRINGEMENT
15   v.
                                                         Jury Trial Demanded
16   ZAZZLE INC., a California corporation, dba
17   ZAZZLE.COM; and DOES 1 through 10,

18   Defendants.
19
            DEBRA VANDERLAAN, by and through his undersigned attorneys, hereby
20
     prays to this honorable Court for relief based on the following:
21
                               JURISDICTION AND VENUE
22
            1. This action arises under the Copyright Act of 1976, Title 17 U.S.C., § 101
23
     et seq.
24
            2. This Court has federal question jurisdiction under 28 U.S.C. § 1331 and
25
     1338 (a) and (b).
26

27

28                                              1
                                            COMPLAINT
Case 2:19-cv-08899-FMO-SS Document 1 Filed 10/16/19 Page 2 of 6 Page ID #:2




 1         3. Venue in this judicial district is proper under 28 U.S.C. § 1391(c) and
 2   1400(a) in that this is the judicial district in which a substantial part of the acts and
 3   omissions giving rise to the claims occurred.
 4                                         PARTIES
 5         4. Plaintiff DEBRA VANDERLAAN (“VANDERLAAN”) is an individual
 6   residing in Murphy, North Carolina.
 7         5. Plaintiff is informed and believes and thereon alleges that Defendant
 8   ZAZZLE INC. dba ZAZZLE.COM (“ZAZZLE”) is a California corporation, with its
 9   primary place of business located at 1800 Seaport Blvd, Redwood City, California
10   94063, and is the owner of the website at www.zazzle.com.
11         6. Plaintiff is informed and believes and thereon alleges that Defendants
12   DOES 1 through 10, inclusive, are other parties not yet identified who have infringed
13   Plaintiff’s copyrights, have contributed to the infringement of Plaintiff’s copyrights,
14   or have engaged in one or more of the wrongful practices alleged herein. The true
15   names, whether corporate, individual or otherwise, of Defendants 1 through 10,
16   inclusive, are presently unknown to Plaintiff, which therefore sues said Defendants
17   by such fictitious names, and will seek leave to amend this Complaint to show their
18   true names and capacities when same have been ascertained.
19         7. Plaintiff is informed and believes and thereon alleges that at all times
20   relevant hereto each of the Defendants was the agent, affiliate, officer, director,
21   manager, principal, alter-ego, and/or employee of the remaining Defendants and was
22   at all times acting within the scope of such agency, affiliation, alter-ego relationship
23   and/or employment; and actively participated in or subsequently ratified and/or
24   adopted each of the acts or conduct alleged, with full knowledge of all the facts and
25   circumstances, including, but not limited to, full knowledge of each violation of
26   Plaintiff’s rights and the damages to Plaintiff proximately caused thereby.
27   //
28                                              2
                                            COMPLAINT
Case 2:19-cv-08899-FMO-SS Document 1 Filed 10/16/19 Page 3 of 6 Page ID #:3




 1                CLAIMS RELATED TO SUBJECT PHOTOGRAPH
 2        8. Plaintiff VANDERLAAN owns an original photograph entitled “Barn
 3   Meadow Flowers, July 29, 2013” (“Subject Photograph”) that was registered with
 4   the United States Copyright Office on November 30, 2015 with the Registration
 5   Number VA 1-983-945. Plaintiff is the sole owner of the exclusive rights in the
 6   Subject Photograph.
 7        9. Plaintiff is informed and believes and thereon alleges that following its
 8   publication and display of the Subject Photograph, ZAZZLE, DOE Defendants, and
 9   each of them used the Subject Photograph without Plaintiff’s authorization for
10   commercial purposes in various ways, including, but not limited to, the use on
11   websites such as www.zazzle.com.
12        10. An image of the Subject Photograph and a screen capture of Defendant’s
13   website with the Subject Photograph embedded are set forth hereinbelow:
14                                  Subject Photograph
15

16

17

18

19

20

21

22

23

24

25

26

27

28                                             3
                                          COMPLAINT
Case 2:19-cv-08899-FMO-SS Document 1 Filed 10/16/19 Page 4 of 6 Page ID #:4




 1                                      Screen Capture
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13                              FIRST CLAIM FOR RELIEF
14            (For Copyright Infringement - Against All Defendants, and Each)
15        11. Plaintiff repeats, realleges and incorporates herein by reference as though
16   fully set forth the allegations contained in the preceding paragraphs of this
17   Complaint.
18        12. Plaintiff is informed and believes and thereon alleges that Defendants, and
19   each of them, had access to the Subject Photograph, including, without limitation,
20   through Plaintiff’s website and social media accounts or viewing the Subject
21   Photograph on third-party websites (e.g., Tumblr, Pinterest, etc.).
22        13. Plaintiff is informed and believes and thereon alleges that Defendants, and
23   each of them, used and distributed images of the Subject Photograph, and exploited
24   said images in multiple website posts without Plaintiff’s authorization or consent.
25        14. Due to Defendants’, and each of their, acts of infringement, Plaintiff has
26   suffered damages in an amount to be established at trial.
27

28                                              4
                                            COMPLAINT
Case 2:19-cv-08899-FMO-SS Document 1 Filed 10/16/19 Page 5 of 6 Page ID #:5




 1         15. Due to Defendants’, and each of their, acts of copyright infringement as
 2   alleged herein, Defendants, and each of them, have obtained profits they would not
 3   otherwise have realized but for their infringement of the Subject Photograph. As
 4   such, Plaintiff is entitled to disgorgement of Defendants’, and each of their, profits
 5   attributable to the infringement of the Subject Photograph in an amount to be
 6   established at trial.
 7         16. Plaintiff is informed and believes and thereon alleges that Defendants, and
 8   each of them, have committed copyright infringement with actual or constructive
 9   knowledge of Plaintiff’s rights such that said acts of copyright infringement were,
10   and continue to be, willful, intentional and malicious.
11                                  PRAYER FOR RELIEF
12         Wherefore, Plaintiff prays for judgment as follows:
13             a. That Defendants—each of them—and their respective agents and
14                servants be enjoined from importing, manufacturing, distributing,
15                offering for sale, selling or otherwise trafficking in any product that
16                infringes Plaintiff’s copyrights in the Subject Photograph;
17             b. That Plaintiff be awarded all profits of Defendants, and each of them,
18                plus all losses of Plaintiff, the exact sum to be proven at the time of trial,
19                or, if elected before final judgment, statutory damages as available under
20                the Copyright Act, 17 U.S.C. § 101 et seq.;
21             c. That Plaintiff be awarded its attorneys’ fees as available under the
22                Copyright Act U.S.C. § 101 et seq.;
23             d. That Plaintiff be awarded pre-judgment interest as allowed by law;
24             e. That Plaintiff be awarded the costs of this action; and
25             f. That Plaintiff be awarded such further legal and equitable relief as the
26                Court deems proper.
27   //
28                                               5
                                             COMPLAINT
Case 2:19-cv-08899-FMO-SS Document 1 Filed 10/16/19 Page 6 of 6 Page ID #:6




 1         Plaintiff demands a jury trial on all issues so triable pursuant to Fed. R. Civ. P.
 2   38 and the 7th Amendment to the United States Constitution.
 3
     Dated: October 16, 2019                          DONIGER/BURROUGHS
 4

 5
                                            By:       /s/ Stephen M. Doniger
                                                      Stephen M. Doniger, Esq.
 6                                                    Frank Gregory Casella, Esq.
 7
                                                      Attorneys for Plaintiff

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                6
                                            COMPLAINT
